     Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 1 of 14 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION

KURT LOWE,                        )
                                  )
        Plaintiff,                )
                                  )
v.                                )       CAUSE NO: 3:20-cv-106-DJH
                                  )
SWIFT PORK COMPANY,               )
                                  )
        Defendant.                )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I. Nature of the Case

        1.     Plaintiff, Kurt Lowe ("Lowe"), brings this Complaint against

Defendant, Swift Pork Company ("Defendant"), for its discriminatory actions

towards him based on his gender, male, and for retaliation in violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et. seq. and the

Kentucky Civil Rights Act (“KCRA”), for discrimination based on his disability and

retaliation in violation of the American with Disabilities Act , as amended, 42

U.S.C. § 12101 et. seq. (“ADAAA”) and the Kentucky Civil Rights Act (“KCRA”) and

for retaliating against him for having a worker’s compensation claim in violation of

Kentucky Law.

                                        II. Parties

        2.     Lowe is a United States citizen and has resided within the State of

Indiana at all relevant times hereto.




                                            -1-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 2 of 14 PageID #: 2




      3.     Defendant is a Foreign For-Profit Corporation which has conducted

business and is located within the Western District of Kentucky at all times

relevant hereto.

                             III. Jurisdiction and Venue

      4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 42 U.S.C. § 12117 and 42

U.S.C. § 2000e-5(f)(3).

      5.     Lowe’s state law claims arise from the same common nucleus of

operative facts as his federal law claims and all of his claims form a single case and

controversy under Article III of the United States Constitution

      6.     Defendant is an "employer" as that term is defined by 42 U.S.C.

§2000e(b), 42 U.S.C. § 12111(5)(A) and KRS 344.030(2).

      7.     Lowe, at all times relevant, has been an "employee" as that term is

defined by 42 U.S.C. §2000e(f), 42 U.S.C. § 12111(4) and KRS 344.030(5).

      8.     Lowe has a “disability” as that term is defined by 42 U.S.C. § 12102(2)

and KRS 344.010(4) and Lowe is a qualified individual with a disability as that

term is defined by the ADAAA and KRS 344.040(1). At all relevant times,

Defendant had knowledge of Lowe’s disability, Lowe had a record of being disabled

and/or Defendant regarded Lowe as being disabled.

      9.     Lowe satisfied his obligation to exhaust his administrative remedies

having timely filed U.S. Equal Employment Opportunity Commission Charge – 474-

2019-00385 alleging gender discrimination, disability discrimination and retaliation




                                          -2-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 3 of 14 PageID #: 3




against the Defendant. Lowe received his Notice of Suit Rights for his Charge of

Discrimination and timely files this action.

      10.    A substantial part of the events, transactions, and occurrences

relevant to this lawsuit arose within the geographical environs of the Western

District of Kentucky; thus, venue is proper in this Court.

                                IV. Factual Allegations

      11.    Lowe, who is male, began working for the Defendant on or about May

26, 2018 as a Production Line employee for first shift. In or around August 2018,

Lowe transferred to second shift in B06. Lowe was employed in this capacity

throughout the duration of his employment with Defendant.

      12.    Throughout his tenure, Lowe met or exceeded all of Defendant’s

legitimate performance expectations.

      13.    On or about June 20, 2018, Lowe submitted a completed form that was

given to him by Human Resources employee, Juan Rojas (“Rojas”) to ensure Lowe’s

absence on June 19, 2018 was an excused absence. Pursuant to Rojas’ instruction

and company policy, Lowe attached a court record in support of his absence. No

points were assessed to Lowe.

      14.    On or about July 24, 2018, Lowe submitted a completed form that was

given to him by Rojas to ensure Lowe’s absence on July 24, 2018 was an excused

absence. Pursuant to Rojas’ instruction and the Defendant’s policy, Lowe attached a

court record in support of his absence. Although Rojas had repeatedly stated,

including the day Lowe was terminated, that no points should have been assessed




                                          -3-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 4 of 14 PageID #: 4




from this occurrence, the female HR employees wrongfully applied two (2) points to

his personnel file.

      15.    Throughout Lowe’s employment with the Defendant, the Defendant’s

Human Resources department, which consists of three female employees and one

male employee, the female employees routinely and inaccurately assessed

attendance points to Lowe’s personnel file.

      16.    While unrepresented by the UFCW Union because his probationary

period was still in effect, Lowe discovered the wrongfully assessed points from July

24, 2018. During a brief conversation Lowe had with Jessica, one of the HR female

representatives, she stated that Lowe “should not have listened to Mr. Rojas”

(referring to his instruction on how reporting absences on June 20, 2018 and July

24, 2018). After Lowe’s brief conversation, with Jessica, Lowe discovered additional

evidence in support of his excused absences. As a result, Lowe attempted to

schedule a meeting with Jessica, which he was unable to do for over a week because

Jessica refused to speak to Lowe during his probationary period.

      17.    When finally represented by the Union, Lowe requested that the Chief

Shop Steward, Darlene, who is also a female, schedule a meeting with Jessica about

the wrongful assessment of two points from July 24, 2018. Immediately preceding

the meeting with Jessica, Rojas told Lowe that Lowe followed Rojas’ instruction

correctly and that Lowe should not have been assessed the points. Lowe informed

Rojas that Jessica stated, “you shouldn’t have listened to Mr. Rojas”, which upset

Rojas. During Lowe’s meeting with Jessica and Darlene, Jessica gave him an




                                         -4-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 5 of 14 PageID #: 5




Attendance Violation form, that not only wrongfully assessed the two points from

July 24, 2018, but several additional points, totalling nine (9) wrongfully assessed

points. These wrongfully assessed points were amended from nine (9) to seven (7),

but the accurate number of points that should have been assessed at the time was

three (3) points. Jessica said she would investigate Lowe’s claims, specifically

investigating whether Lowe was assessed any points from following Rojas’

instructions. However, Jessica never investigated the claims.

      18.     During Lowe’s termination meeting on October 26, 2018, Jessica

admitted that she never spoke to Rojas. In fact, immediately preceding the

terminating meeting in Jessica’s office, Lowe went into Rojas’ office and he stated

that neither Jessica nor Darlene had spoken to him about Lowe’s attendance points.

Additionally, Rojas continued to state that Lowe should not have received points for

July 24, 2018. At the conclusion of Lowe’s conversation with Rojas, Rojas expressed

his frustration and suggested Lowe make a complaint with Defendant’s Ethics

Department.

      19.     In or around August 2018, Lowe transferred to second shift. After

transferring to second shift, Lowe began being harassed by Heidi, a female co-

worker at Defendant. Lowe also observed serious food safety issues that put

consumers at risk, he observed issues with the maintenance of equipment that

seriously risked the safety of Defendant’s employees and he observed employees

planning and carrying out the sabotaging of production and inappropriate inaction

by supervisor, William Mayfield (“Mayfield”).




                                          -5-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 6 of 14 PageID #: 6




      20.    On or about September 6, 2018, Lowe expressed his concerns to

Mayfield about the aforementioned issues. However, Mayfield never took action to

remedy these issues.

      21.    On or about Friday, September 7, 2018, Heidi instructed her friend

and co-worker to harass Lowe. This resulted in Heidi’s friend physically assaulting

Lowe while at work. Lowe immediately informed the female Chief Shop Steward,

Darlene but no action was taken by Darlene or Mayfield. When Lowe requested to

not work with Heidi, Defendant forced him to continue working with Heidi. As such,

Heidi continued to verbally harass Lowe by cursing at him and threatening to get

him kicked out of the department. Much of Heidi’s harassment and threats was

done in the presence of Mayfield.

      22.    As a result of a recent and serious injury that required on-going

treatment, Lowe started feeling pain that required him to leave work early on

September 7, 2018. Lowe scheduled the earliest doctor appointment available,

which was on Tuesday, September 11, 2018. As a result of the pain, Lowe called off

on Saturday, September 8, 2018 and Monday, September 10, 2018.

      23.    On or about September 10, 2018, on his own personal time, Lowe met

with Defendant’s Superintendent Nate Lewis (“Lewis”) and discussed the

aforementioned issues. Lewis told Lowe stated that he was aware of the problems

and that Lowe reconfirmed what he already knew. Lewis also informed Lowe that

he had already scheduled a meeting with Mayfield for later that day. During their

meeting, Lewis praised Lowe’s attention to detail; that he was looking for a




                                         -6-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 7 of 14 PageID #: 7




supervisor who paid attention to detail; and asked Lowe to submit an application

for a supervisor position – which Lowe did on September 12, 2018.

      24.    On or about September 26, 2018, Lowe returned to work. Upon his

return, Lewis stated he was happy about Lowe’s return and asked if he’d applied for

the supervisor position. Lowe confirmed he applied and Lewis stated he planned on

speaking with the hiring manager, Rojas, about Lowe’s promotion. In response to

the allegations that Lowe was responsible for production issues, Lewis investigated

the allegations and conducted an experiment. His investigation concluded with

evidence in support of Lowe and that his co-workers were sabotaging production.

      25.    On or about September 26, 2018, Lowe complied with policy, by

submitting a doctor’s note to the company Occupational Nurse (female) for his on-

the-job-injury and treatment of it. The Nurse asked what happened and Lowe

informed her that the treatment was for injuries he received from the assault of

Heidi’s friend on September 7, 2018. The Nurse gave Lowe the appropriate medical

form/documentation, which Lowe gave to his supervisor, Mayfield. Instead of

receiving no points according to policy, Lowe was wrongfully assessed two and a

half (2.5) points. Lowe was never informed he accrued points from this matter. He

only found out that he accrued points from this instance during his wrongful

termination grievance. Additionally, the female Occupational Nurse also told Lowe

he could not apply for worker’s compensation.

      26.    On or about October 1, 2018, Lowe met with Lewis to report Heidi’s

harassment; her sabotaging production; and Mayfield’s failure to take appropriate




                                         -7-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 8 of 14 PageID #: 8




action. Immediately after arriving to his workstation, Lowe was paired to work with

Heidi again, even after he reported the harassment and requested to work with

someone else. Heidi continued harassing Lowe; she angrily stated - “I’ll get a gun

and get you out of here” and abruptly left the line and department. Concerned for

his safety and the safety of others, Lowe reported the threat to Mayfield. As a

result, Mayfield searched for Heidi, but never reported the threat to security or

human resources. Mayfield found Heidi sitting with HR, falsely alleging Lowe made

inappropriate comments to her. Mayfield returned and told Lowe to keep working.

After two hours passed since the incident, Lowe was called into HR Stacey and

Darlene and he was falsely accused of harassing Heidi.

          27.   As a result of getting so upset with this entire incident, Lowe began

having chest pains and told Stacey and Darlene. Lowe left work early to seek

medical attention for the chest pains. Lowe returned to work on October 4, 2018 and

submitted a doctor’s note to the Occupational Nurse. The Nurse gave Lowe the

proper documentation, which he gave to supervisor Mayfield. Lowe was assessed

one and a half (1.5) points for this absence when it should have been excused per

policy.

          28.   On or about October 4, 2018, Lowe submitted an affidavit, to both

Stacey and Darlene during a meeting with both of them, about the incidents. On or

about October 5, 2018, Lowe submitted a Formal Complaint to both Darlene and

Stacey. On or about October 8, 2018, Lowe submitted an additional Formal

Complaint to both Darlene and Stacey.




                                            -8-
  Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 9 of 14 PageID #: 9




      29.    In the weeks prior to October 22, 2018, Lowe was told by a male shop

steward that Lowe was being blacklisted by Darlene and that he and other stewards

were upset about Darlene’s conduct. The male shop steward also told Lowe that

Darlene, Jessica and Stacy have routinely discriminated against men.

      30.    On or about October 22, 2018, Lowe had an on-the-job-injury and

sought treatment by his physician. On or about October 25, 2018, Lowe submitted

his doctor’s note to the Occupational Nurse and once again she attempted to falsify

company records and inappropriately assessed points to Lowe. Jessica told the

Nurse to not make Lowe a copy of the doctor’s note for his own records, although

they did each time prior. When Lowe took the note back and was about to leave to

go make a copy, Jessica snatched it from his hands and said “you already turned it

in, so it’s our property now.” Jessica went on to tell Lowe it was a HIPAA violation

to provide Lowe a copy for his records.

      31.    On or about October 25, 2018, Stacey informed Lowe that HR had

closed the investigation into the incident with Heidi, without interviewing a willing

witness that would have offered evidence in support of Lowe.

      32.    On October 26, 2018, Defendant terminated Lowe’s employment.

      33.    On December 7, 2018, Lowe attended his grievance hearing held at

Defendant’s plant. During the Grievance hearing, Stacey and Jessica stated they

had no documentation from the Occupational Nurse about Lowe’s on-the-job-

injuries, which was untrue.




                                          -9-
 Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 10 of 14 PageID #: 10




      34.      Additionally, Lowe’s Union representative stated that seven (7) of

Lowe’s ten (10) attendance points were in violation of policy - e.g. Lowe was given

five (5) attendance points for absences due to on the job injuries - and that Lowe

should be reinstated with only three (3) attendance points. Defendant upheld

Lowe’s termination.

      35.      After the grievance hearing but before Defendant rendered their

decision to not reinstate Lowe, the Union Director, Doug Padgett (“Padgett”),

contacted HR Manager Stacey to inform her that Lowe did in fact have proper

documentation from the Occupational Nurse of his on-the-job injuries. However,

Stacey told Padgett and Lowe during the grievance meeting that Defendant had no

documentation that Lowe reported the on the job injuries. Defendant upheld Lowe’s

termination.

                                     V. Causes of Action

                        Count I - Gender Discrimination Claim

      36.      Lowe hereby incorporates by reference paragraphs one (1) through

thirty-five (35) of his Complaint as if the same were set forth at length herein.

      37.      Lowe was harassed, subjected to a hostile work environment,

discriminated against and terminated based on his gender.

      38. Defendant’s actions are in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e et. seq. and KCRA.

      39.      Defendant’s actions were willful, intentional, and done with reckless

disregard for Lowe’s civil rights.




                                            -10-
 Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 11 of 14 PageID #: 11




      40.    Lowe has suffered injury as a result of Defendant’s unlawful actions.

                             Count II - Retaliation Claim

      41.    Lowe hereby incorporates by reference paragraphs one (1) through

forty (40) of his Complaint as if the same were set forth at length herein.

      42.    Lowe engaged in a protected activity when he complained of

discrimination due to his gender and disability and was terminated as a result.

      43.    Defendant’s actions violated Title VII of the Civil Rights Act of 1964,

42 U.S.C. §2000e et. seq., the ADAAA and KCRA.

      44.    Defendant’s actions were willful, intentional, and done with reckless

disregard of Lowe’s civil rights.

      45.    Lowe suffered damages as a result of the Defendant’s unlawful actions.

                       COUNT III - DISABILITY DISCRIMINATION

      46.    Lowe hereby incorporates paragraphs one (1) through forty-five (45) of

his Complaint as if the same were set forth at length herein.

      47.    Defendant violated Lowe’s rights by failing to engage in the interactive

process, failing to provide a reasonable accommodation, harassing him and

terminating his employment due to his disabilities and/or perceived disabilities.

      48.    Defendant’s actions were intentional, willful and in reckless disregard

of Lowe’s rights as protected by the ADAAA and KCRA.

      49.     Robinson has suffered and continues to suffer harm as a result of

Defendant’s unlawful actions.




                                         -11-
 Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 12 of 14 PageID #: 12




    COUNT IV – RETALIATION FOR FILING WORKERS COMPENSATION

      50.    Lowe hereby incorporates paragraphs one (1) through forty-nine

(49) of his Complaint as if the same were set forth at length herein.

      51.    Defendant retaliated against Lowe for his pursuit of Worker’s

Compensation Benefits by harassing him and later terminating his

employment in violation of KRS 342.197.

      52.    Defendant’s actions were intentional, malicious, and done with

reckless disregard for Lowe’s legally protected rights.

      53.    Lowe has suffered damages as a result of Defendants’ actions.

                             VI.     REQUESTED RELIEF

      WHEREFORE, Plaintiff, Kurt Lowe, by counsel, respectfully requests that

this Court find for Plaintiff and:

      1.     Permanently enjoin Defendant from engaging in any employment

policy or practice that discriminates against any employee on the basis of his/her

gender or disability;

      2.     Order that the Plaintiff be awarded any back pay he would have

earned, including fringe benefits, with related monetary benefits and interest

thereon, absent Defendant’s unlawful acts;

      3.     Reinstate Plaintiff to his former position or aware front pay in lieu

thereof;

      4.     Award the Plaintiff compensatory damages, consequential damages,

emotional distress damages, lost wages and benefits, and medical expenses in an



                                         -12-
 Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 13 of 14 PageID #: 13




amount sufficient to compensate Plaintiff for the damages caused by the

Defendant’s wrongful actions;

      5.      Award the Plaintiff punitive damages;

      6.      Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;

      7.     Award the Plaintiff pre- and post-judgment interest on all sums

recoverable; and

      8.     Grant such other relief as may be just and proper.

                                  Respectfully submitted,

                                  BIESECKER DUTKANYCH & MACER, LLC

                                  By: /s/Andrew Dutkanych
                                  Andrew Dutkanych III, Atty No. 91190
                                  411 Main Street
                                  Evansville, Indiana 47708
                                  Telephone: (812) 424-1000
                                  Facsimile: (812) 424-1005
                                  Email: ad@bdlegal.com

                                  Counsel for Plaintiff




                                          -13-
 Case 3:20-cv-00106-DJH Document 1 Filed 02/10/20 Page 14 of 14 PageID #: 14




                            DEMAND FOR JURY TRIAL

       Plaintiff, Kurt Lowe, by counsel, requests a trial by jury on all issues deemed

so triable.

                                  Respectfully submitted,

                                 BIESECKER DUTKANYCH & MACER, LLC

                                 By: /s/Andrew Dutkanych
                                 Andrew Dutkanych III, Atty No. 91190
                                 411 Main Street
                                 Evansville, Indiana 47708
                                 Telephone: (812) 424-1000
                                 Facsimile: (812) 424-1005
                                 Email: ad@bdlegal.com

                                 Counsel for Plaintiff




                                         -14-
